


Exhibit 10.4

 

PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT

 

THIS PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT, dated as of October 10, 2016
(as it may from time to time be amended, this “Agreement”), is entered into by
and between Avista Healthcare Public Acquisition Corp., a Cayman Islands
exempted company (the “Company”), Avista Acquisition Corp., a Cayman Islands
exempted company (the “Sponsor”) and the other parties listed on the signature
pages hereto (collectively with the Sponsor, the “Purchasers” and each, a
“Purchaser”).

 

WHEREAS:

 

The Company intends to consummate an initial public offering of the Company’s
units (the “Public Offering”), each unit consisting of one Class A ordinary
share of the Company, par value $0.0001 per share (each, a “Share”), and one
warrant;

 

Each warrant entitles the holder to purchase one-half of one Share at an
exercise price of $5.75 (or $11.50 per whole Share); and

 

The Purchasers have agreed to purchase an aggregate of 16,000,000 warrants (or
up to 17,800,000 warrants if the over-allotment option in connection with the
Public Offering is exercised in full) (the “Private Placement Warrants”), each
Private Placement Warrant entitling the holder to purchase one-half of one Share
at an exercise price of $5.75 (or $11.50 per whole Share).

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

 

AGREEMENT

 

Section 1.  Authorization, Purchase and Sale; Terms of the Private Placement
Warrants.

 

A.  Authorization of the Private Placement Warrants.  The Company has duly
authorized the issuance and sale of the Private Placement Warrants to the
Purchasers.

 

B.  Purchase and Sale of the Private Placement Warrants.

 

(i)  On the date that is one business day prior to the date of the consummation
of the Public Offering or on such earlier time and date as may be mutually
agreed by the Purchasers and the Company (the “Initial Closing Date”), the
Company shall issue and sell to the Purchasers, and the Purchasers shall
purchase from the Company, an aggregate of 16,000,000 Private Placement Warrants
at a price of $0.50 per warrant for an aggregate purchase price of $8,000,000
(the “Purchase Price”), as set forth on Annex I hereto, which shall be paid by
wire transfer of immediately available funds to the Company in accordance with
the Company’s wiring instructions.  On the Initial Closing Date, upon the
payment by the Purchasers of the Purchase Price by wire transfer of immediately
available funds to the Company, the Company, at its option, shall deliver a
certificate evidencing the Private Placement Warrants purchased on

 

--------------------------------------------------------------------------------


 

such date duly registered in such Purchaser’s name to such Purchaser or effect
such delivery in book-entry form.

 

(ii)  On the date that is one business day prior to the date of the consummation
of the closing of the over-allotment option in connection with the Public
Offering (the “Over-Allotment Option”) or on such earlier time and date as may
be mutually agreed by the Purchasers and the Company (each such date, an
“Over-allotment Closing Date,” and each Over-allotment Closing Date (if any) and
the Initial Closing Date being sometimes referred to herein as a “Closing
Date”), the Company shall issue and sell to the Purchasers, and the Purchasers
shall purchase from the Company, an aggregate of up to 1,800,000 Private
Placement Warrants at a price of $0.50 per warrant for an aggregate purchase
price of up to $900,000 (if the over-allotment option in connection with the
Public Offering is exercised in full) (the “Over-allotment Purchase Price”), as
set forth on Annex II hereto, which shall be paid by wire transfer of
immediately available funds to the Company in accordance with the Company’s
wiring instructions.  On the Over-allotment Closing Date, upon the payment by
the Purchasers of the Over-allotment Purchase Price by wire transfer of
immediately available funds to the Company, the Company shall, at its option,
deliver a certificate evidencing the Private Placement Warrants purchased on
such date duly registered in such Purchaser’s name to such Purchaser or effect
such delivery in book-entry form.

 

C.  Terms of the Private Placement Warrants.

 

(i)  Each Private Placement Warrant shall have the terms set forth in a Warrant
Agreement to be entered into by the Company and a warrant agent, in connection
with the Public Offering (a “Warrant Agreement”).

 

(ii)  At the time of the closing of the Public Offering, the Company and the
Purchasers shall enter into a registration rights agreement (the “Registration
Rights Agreement”) pursuant to which the Company will grant certain registration
rights to the Purchasers relating to the Private Placement Warrants and the
Shares underlying the Private Placement Warrants.

 

Section 2.  Representations and Warranties of the Company.  As a material
inducement to the Purchasers to enter into this Agreement and purchase the
Private Placement Warrants, the Company hereby represents and warrants to the
Purchasers (which representations and warranties shall survive each Closing
Date) that:

 

A.  Organization and Corporate Power.  The Company is an exempted company duly
incorporated, validly existing and in good standing under the laws of the Cayman
Islands and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the Company. 
The Company possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement and the Warrant
Agreement.

 

B.  Authorization; No Breach.

 

(i)  The execution, delivery and performance of this Agreement and the Private
Placement Warrants have been duly authorized by the Company as of the Closing
Date.  This

 

2

--------------------------------------------------------------------------------


 

Agreement constitutes the valid and binding obligation of the Company,
enforceable in accordance with its terms.  Upon issuance in accordance with, and
payment pursuant to, the terms of the Warrant Agreement and this Agreement, the
Private Placement Warrants will constitute valid and binding obligations of the
Company, enforceable in accordance with their terms as of the Closing Dates.

 

(ii)  The execution and delivery by the Company of this Agreement and the
Private Placement Warrants, the issuance and sale of the Private Placement
Warrants, the issuance of the Shares upon exercise of the Private Placement
Warrants and the fulfillment, of and compliance with, the respective terms
hereof and thereof by the Company, do not and will not as of the Closing Dates
(a) conflict with or result in a breach of the terms, conditions or provisions
of, (b) constitute a default under, (c) result in the creation of any lien,
security interest, charge or encumbrance upon the Company’s share capital or
assets under, (d) result in a violation of, or (e) require any authorization,
consent, approval, exemption or other action by or notice or declaration to, or
filing with, any court or administrative or governmental body or agency pursuant
to the memorandum and articles of association of the Company (in effect on the
date hereof or as may be amended prior to completion of the contemplated Public
Offering), or any material law, statute, rule or regulation to which the Company
is subject, or any agreement, order, judgment or decree to which the Company is
subject, except for any filings required after the date hereof under federal or
state securities laws.

 

C.  Title to Securities.  Upon issuance in accordance with, and payment pursuant
to, and registration in the register of members of the Company, the terms hereof
and the Warrant Agreement, the Shares issuable upon exercise of the Private
Placement Warrants will be duly and validly issued, fully paid and
nonassessable.  Upon issuance in accordance with, and payment pursuant to, the
terms hereof and the Warrant Agreement, the Purchasers will have good title to
the Private Placement Warrants and the Shares issuable upon exercise of such
Private Placement Warrants, free and clear of all liens, claims and encumbrances
of any kind, other than (i) transfer restrictions hereunder and under the other
agreements contemplated hereby, (ii) transfer restrictions under federal and
state securities laws, and (iii) liens, claims or encumbrances imposed due to
the actions of the Purchasers.

 

D.  Governmental Consents.  No permit, consent, approval or authorization of, or
declaration to or filing with, any governmental authority is required in
connection with the execution, delivery and performance by the Company of this
Agreement or the consummation by the Company of any other transactions
contemplated hereby.

 

Section 3.  Representations and Warranties of the Purchasers.  As a material
inducement to the Company to enter into this Agreement and issue and sell the
Private Placement Warrants to the Purchasers, each Purchaser severally and not
jointly hereby represents and warrants to the Company (which representations and
warranties shall survive each Closing Date) that:

 

A.  Organization and Requisite Authority.  The Purchaser possesses all requisite
power and authority necessary to carry out the transactions contemplated by this
Agreement.

 

3

--------------------------------------------------------------------------------


 

B.  Authorization; No Breach.

 

(i)  This Agreement constitutes a valid and binding obligation of the Purchaser,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

 

(ii)  The execution and delivery by the Purchaser of this Agreement and the
fulfillment of and compliance with the terms hereof by the Purchaser does not
and shall not as of each Closing Date conflict with or result in a breach by the
Purchaser of the terms, conditions or provisions of any agreement, instrument,
order, judgment or decree to which the Purchaser is subject.

 

C.  Investment Representations.

 

(i)  The Purchaser is acquiring the Private Placement Warrants and, upon
exercise of the Private Placement Warrants, the Shares issuable upon such
exercise (collectively, the “Securities”), for the Purchaser’s own account, for
investment purposes only and not with a view towards, or for resale in
connection with, any public sale or distribution thereof.

 

(ii)  The Purchaser is an “accredited investor” as such term is defined in
Rule 501(a)(3) of Regulation D under the Securities Act of 1933, as amended (the
“Securities Act”).

 

(iii)  The Purchaser understands that the Securities are being offered and will
be sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations and warranties of the Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire such Securities.

 

(iv)  The Purchaser decided to enter into this Agreement not as a result of any
general solicitation or general advertising within the meaning of
Rule 502(c) under the Securities Act.

 

(v)  The Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by the Purchaser. 
The Purchaser has been afforded the opportunity to ask questions of the
executive officers and directors of the Company.  The Purchaser understands that
its investment in the Securities involves a high degree of risk and it has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to the acquisition of the
Securities.

 

(vi)  The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by the Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

 

4

--------------------------------------------------------------------------------


 

(vii)  The Purchaser understands that: (a) the Securities have not been and are
not being registered under the Securities Act or any state securities laws, and
may not be offered for sale, sold, assigned or transferred unless
(1) subsequently registered thereunder or (2) sold in reliance on an exemption
therefrom; and (b) except as specifically set forth in the Registration Rights
Agreement, neither the Company nor any other person is under any obligation to
register the Securities under the Securities Act or any state securities laws or
to comply with the terms and conditions of any exemption thereunder.  In this
regard, the Purchaser understands that the Securities and Exchange Commission
(the “SEC”) has taken the position that promoters or affiliates of a blank check
company and their transferees, both before and after a Business Combination, are
deemed to be “underwriters” under the Securities Act when reselling the
securities of a blank check company.  Based on that position, Rule 144 adopted
pursuant to the Securities Act would not be available for resale transactions of
the Securities despite technical compliance with the requirements of such Rule,
and the Securities can be resold only through a registered offering or in
reliance upon another exemption from the registration requirements of the
Securities Act.

 

(viii)  The Purchaser has such knowledge and experience in financial and
business matters, knows of the high degree of risk associated with investments
in the securities of companies in the development stage such as the Company, is
capable of evaluating the merits and risks of an investment in the Securities
and is able to bear the economic risk of an investment in the Securities in the
amount contemplated hereunder for an indefinite period of time.  The Purchaser
has adequate means of providing for its current financial needs and
contingencies and will have no current or anticipated future needs for liquidity
which would be jeopardized by the investment in the Securities.  The Purchaser
can afford a complete loss of its investments in the Securities.

 

Section 4.  Conditions of the Purchaser’s Obligations.  The obligations of each
Purchaser to purchase and pay for the Private Placement Warrants are subject to
the fulfillment, on or before each Closing Date, of each of the following
conditions:

 

A.  Representations and Warranties.  The representations and warranties of the
Company contained in Section 2 shall be true and correct at and as of such
Closing Date as though then made.

 

B.  Performance.  The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before such Closing Date.

 

C.  No Injunction.  No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

 

D.  Warrant Agreement.  The Company shall have entered into a Warrant Agreement
with a warrant agent on terms satisfactory to each Purchaser.

 

5

--------------------------------------------------------------------------------


 

Section 5.  Conditions of the Company’s Obligations.  The obligations of the
Company to each Purchaser under this Agreement are subject to the fulfillment,
on or before each Closing Date, of each of the following conditions:

 

A.  Representations and Warranties.  The representations and warranties of such
Purchaser contained in Section 3 shall be true and correct at and as of such
Closing Date as though then made.

 

B.  Performance.  Such Purchaser shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by such Purchaser on or before such
Closing Date.

 

C.  No Injunction.  No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

 

D.  Warrant Agreement.  The Company shall have entered into a Warrant Agreement
with a warrant agent on terms satisfactory to the Company.

 

Section 6.  Call Right and Forfeitures. (A) Each Purchaser, other than the
Sponsor, agrees that if such Purchaser resigns from the board of directors of
the Company for any reason or is removed from the board of directors of the
Company for Cause (as defined in Section 9 hereof), in each case, prior to the
Company’s initial business combination, Thompson Dean and David Burgstahler, or
either of them, shall have the right, but not the obligation, to purchase the
Private Placement Warrants held by such Purchaser at $0.50 per Private Placement
Warrant.

 

B.  In the event the Sponsor is required to forfeit any of the Private Placement
Warrants held by it at the time of the Company’s initial business combination in
connection therewith, or otherwise transfer any such Private Placement Warrants
to any seller or funding source participating therein, whether or not for value,
each other Purchaser shall forfeit or otherwise transfer the Private Placement
Warrants held by it on a pro rata basis on the same terms and conditions as the
Sponsor.

 

Section 7.  Termination.  This Agreement may be terminated at any time after
December 31, 2016 upon the election by either the Company or any Purchaser
solely as to itself upon written notice to the other parties if the closing of
the Public Offering does not occur prior to such date.

 

Section 8.  Survival of Representations and Warranties.  All of the
representations and warranties contained herein shall survive each Closing Date.

 

Section 9.  Definitions.  Terms used but not otherwise defined in this Agreement
shall have the meaning assigned to such terms in the registration statement on
Form S-1 the Company has filed with the SEC, under the Securities Act.

 

“Cause” shall mean: (i) the Purchaser has committed a deliberate and
premeditated act against the interests of the Company including, without
limitation; an act of fraud, embezzlement,

 

6

--------------------------------------------------------------------------------


 

misappropriation or breach of fiduciary duty against the Company, including, but
not limited to, the offer, payment, solicitation or acceptance of any unlawful
bribe or kickback with respect to the Company’s business; or (ii) the Purchaser
has been convicted by a court of competent jurisdiction of, or pleaded guilty or
nolo contendere to, any felony or any crime involving moral turpitude; or
(iii) the Purchaser has failed to perform or neglected the material duties
incident to his position as a director of the Company and such refusal or
failure shall have continued for a period of twenty (20) days after written
notice to the Purchaser specifying such refusal or failure in reasonable detail
(other than a failure resulting from the Purchaser’s permanent and total
disability as defined under Section 22(e)(3) of the Internal Revenue Code of
1986, as amended); or (iv) the Purchaser has become an officer or director of
another blank check company in violation of the letter agreement to be entered
into at the time of the Public Offering among the Company, the Sponsor, each
Purchaser and the other parties signatory thereto; or (v) the Purchaser has
engaged in conduct that violated the Company’s then existing written internal
policies or procedures that have been provided to the Purchaser in writing prior
to such conduct and which is materially detrimental to the business and
reputation of the Company; or (vi) the Purchaser has engaged in (x) the unlawful
use (including being under the influence) or possession of illegal drugs on the
Company’s premises or (y) habitual drunkenness on the Company’s premises.

 

Section 10.  Miscellaneous.

 

A.  Successors and Assigns.  Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors of the parties hereto whether so expressed or not.  Notwithstanding
the foregoing or anything to the contrary herein, the parties may not assign
this Agreement, other than assignments by any Purchaser to affiliates thereof.

 

B.  Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

C.  Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, none of which need contain the signatures of more than one party,
but all such counterparts taken together shall constitute one and the same
agreement.

 

D.  Descriptive Headings; Interpretation.  The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement.  The use of the word “including” in this Agreement shall
be by way of example rather than by limitation.

 

E.  Governing Law.  This Agreement shall be deemed to be a contract made under
the laws of the State of New York and for all purposes shall be construed in
accordance with the internal laws of the State of New York.

 

7

--------------------------------------------------------------------------------


 

F.  Amendments.  This Agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

[Signature page follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

 

COMPANY:

 

 

 

AVISTA HEALTHCARE PUBLIC ACQUISITION CORP.

 

 

 

 

 

By:

/s/ John Cafasso

 

 

Name:

John Cafasso

 

 

Title:

Chief Financial Officer

 

 

 

 

 

PURCHASERS:

 

 

 

AVISTA ACQUISITION CORP.

 

 

 

 

 

By:

/s/ David Burgstahler

 

 

Name:

David Burgstahler

 

 

Title:

President and Chief Executive Officer

 

 

 

HÅKAN BJÖRKLUND:

 

 

 

By:

/s/ Håkan Björklund

 

 

Name:

Håkan Björklund

 

 

 

CHARLES HARWOOD

 

 

 

By:

/s/ Charles C. Harwood Jr.

 

 

Name:

Charles Harwood

 

 

 

BRIAN MARKISON

 

 

 

By:

/s/ Brian Markison

 

 

Name:

Brian Markison

 

 

 

ROBERT O’NEIL

 

 

 

By:

/s/ Robert O’Neil

 

 

Name:

Robert O’Neil

 

[Signature page to Private Placement Warrants Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

THOMPSON DEAN (WITH RESPECT TO SECTION 6(A) ONLY)

 

 

 

By:

/s/ Thompson Dean

 

 

Name:

Thompson Dean

 

 

 

 

 

DAVID BURGSTAHLER (WITH RESPECT TO SECTION 6(A) ONLY)

 

 

 

 

 

By:

/s/ David Burgstahler

 

 

Name:

David Burgstahler

 

[Signature page to Private Placement Warrants Purchase Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Purchaser

 

Private Placement
Warrants

 

Price Per Private
Placement Warrant

 

Aggregate
Purchase Price
for Private
Placement
Warrants

 

Avista Acquisition Corp.

 

12,800,000

 

$

0.50

 

$

6,400,000

 

Håkan Björklund

 

800,000

 

$

0.50

 

$

400,000

 

Charles Harwood

 

800,000

 

$

0.50

 

$

400,000

 

Brian Markison

 

800,000

 

$

0.50

 

$

400,000

 

Robert O’Neil

 

800,000

 

$

0.50

 

$

400,000

 

Total

 

16,000,000

 

 

 

$

8,000,000

 

 

--------------------------------------------------------------------------------


 

ANNEX II

 

Purchaser

 

Maximum Number of
Private Placement
Warrants

 

Price Per Private
Placement Warrant

 

Maximum
Aggregate
Purchase Price
for Private
Placement
Warrants

 

Avista Acquisition Corp.

 

1,440,000

 

$

0.50

 

$

720,000

 

Håkan Björklund

 

90,000

 

$

0.50

 

$

45,000

 

Charles Harwood

 

90,000

 

$

0.50

 

$

45,000

 

Brian Markison

 

90,000

 

$

0.50

 

$

45,000

 

Robert O’Neil

 

90,000

 

$

0.50

 

$

45,000

 

Total

 

1,800,000

 

 

 

$

900,000

 

 

If the Over-Allotment Option is not exercised in full, each Purchaser will
purchase its pro rata number of Private Placement Warrants relative to the
portion of the Over-Allotment Option exercised.

 

--------------------------------------------------------------------------------
